Citation Nr: 0123484	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  99-21 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether the May 1976 rating decision, which rated the 
veteran's residuals of a shell fragment wound (SFW) on the 
basis of scarring rather than nerve or muscle damage, 
involved clear and unmistakable error (CUE).  

2.  Entitlement to a rating in excess of 20 percent for 
status post SFW of the nondominant left shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to August 
1963, and from March 1967 to January 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The veteran appeared at a hearing before a Hearing 
Officer at the RO in December 1999, and later appeared before 
the undersigned Member of the Board at a Travel Board 
hearing, also at the RO, in April 2001.  Transcripts of those 
hearings are of record.

The issue of entitlement to a rating in excess of 20 percent 
for status post residuals of a SFW of the nondominant left 
shoulder will be addressed at the end of this decision, under 
the heading, "REMAND."  


FINDING OF FACT

No allegation of error, relative to a May 1976 rating 
decision which rated the veteran's SFW of the left shoulder 
on the basis of scarring instead of nerve or muscle damage, 
comprises a legally cognizable claim of CUE.  


CONCLUSION OF LAW

The May 1976 rating decision, which rated the veteran's SFW 
of the left shoulder on the basis of scarring rather than 
nerve or muscle damage, did not involve CUE.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.105(a) (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475; 
114 Stat. 2096 (2000).  This new statute eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist claimants oi 
develpoing evidence, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In addition, VA recently published a new regulation, 
38 C.F.R. § 3.159, for the purpose of implementing the 
provisions of the VCAA.  See 66 Fed. Reg. 45,630 (Aug. 29, 
2001).  The new regulation, effective as of the date of 
enactment of the VCAA; interprets and implements the mandates 
of the statute.

The VCAA is potentially applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099.  
See generally Holliday v. Principi, 14 Vet. App. 280; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, we conclude that VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  VCAA § 3(a), 114 Stat. 
2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§§ 5102, 5103(West Supp. 2001)).  A review of the rating 
actions, statements of the case (SOCs) as to both issues 
(issued in May and August 1999), and the supplemental 
statement of the case (SSOC) (issued in August 2000) in the 
appellant's appeal discloses that all applicable laws and 
regulations, and reasons or bases for the RO's determination 
have been provided during the appeal process.  The Board 
concludes that the discussions in the rating decision, SOCs, 
and SSOC informed the veteran of the information and evidence 
needed to substantiate the claims, and complied with VA's 
notification requirements to the extent required by law.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA § 3(a), 
114 Stat. 2096, 2097-98 (now codified at 38 U.S.C.A. 
§ 5103A).  Neither the veteran nor his representative has 
made reference to any unobtained evidence that might aid 
these claims or that might be pertinent to the bases for the 
denials.  The RO requested all relevant treatment records 
identified by the appellant, and the appellant was informed 
in various communications what records the RO was requesting 
and was asked to assist in obtaining the evidence.  In 
addition, the veteran has submitted into the record a 
significant volume of thorough, detailed, well-organized, and 
sophisticated arguments, to include extracts of service 
medical records, photographs and other items relating to the 
circumstances of his injury in service, anatomical analyses, 
and medical treatise information.  Moreover, he has availed 
himself of his right to testify under oath at two hearings in 
the present appeal.

Because the VCAA and the new regulation arose during the 
pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation and the implementing 
regulations appear to have been completed in full.  Thus, the 
Board believes that we may proceed with a decision as to the 
CUE issue in this appeal, and a remand as to the increased-
rating issue, without prejudice to the veteran.  See also 
Livesay v. Principi, ___ Vet. App. ___, No. 00-51 (Aug. 30, 
2001) (en banc), holding that the VCAA is not applicable to 
allegations of CUE in prior final decisions.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(codified as amended at 38 U.S.C. §§ 5103 and 5103A (West 
Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified 
at 38 C.F.R. § 3.159).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The CUE Claim

Service connection for residuals of a SFW of the left 
shoulder was established upon rating action in May 1976.  At 
that time, the RO noted that the veteran's service medical 
records (SMRs) were incomplete, and that, while no evidence 
of treatment for a SFW was indicated in the available 
records, there were inservice clinical records which 
reflected that the veteran had a scar as a result of a SFW.  
In addition, the RO noted that the records showed that the 
veteran had been awarded the Purple Heart Medal.

Also available for review by the RO at that time was a 
postservice VA examination report from April 1976.  At that 
time, the veteran related that the inservice injury had been 
without nerve, artery, or bone damage.  He was unaware if 
there was any retained metallic fragment in the area.  He 
complained of "tightening and pulling" in the scar site 
area.  Clinical evaluation revealed a 1" by 1/2" scar near 
the left scapula, that was described as well-healed and non-
tender.  No retained foreign body could be palpated.  There 
was no muscle spasm or tenderness, and there was full range 
of motion of the left shoulder without pain.  The examiner's 
diagnostic impressions included shrapnel wound, left 
suprascapular area, intermittently symptomatic.  

Based upon the evidence summarized above, the RO assigned a 0 
percent rating for a scar, as a residual of a left shoulder 
SFW.  The noncompensable rating was assigned pursuant to 
Diagnostic Code (DC) 7805, regarding scars.  

In September 1998, the veteran provided a statement in which 
he attested to ongoing problems associated with his left 
shoulder injury.  He submitted a September 1998 statement by 
his private physician in which it was reported that the 
veteran's inservice SFW injury had involved the suprascapular 
and left shoulder girdle muscles and nerves, which had caused 
transient paralysis of the left upper extremity.  The doctor 
noted that the veteran experienced residual pain from the 
scarring of the muscles, with permanent disability.  

When the veteran was examined by VA in October 1998, a 4 x 
1.5 cm. irregular scar was seen on the left shoulder, at the 
entrance to the infraspinatus muscle.  No loss of muscle 
function was seen, and the examiner found that the muscle 
group could move through its range of motion without pain.  
The diagnosis was shrapnel wound, left shoulder, with no 
residual loss of motion.  The examiner noted that there was 
pain, but no loss of function.  A November 1998 X-ray of the 
left shoulder showed no significant degenerative disc 
disease, but a 5 x 10 metallic fragment was seen within the 
X-ray field overlying the proximal humeral diaphysis.  

In a November 1998 rating action, the RO increased the 
noncompensable rating to 10 percent, effective from September 
23, 1998.  The service-connected disability was reclassified 
as status post SFW of the left shoulder (nondominant).  The 
increased, 10 percent rating was assigned pursuant to DC 
5304, which pertains to muscle injuries of the shoulder.  

Subsequent to the 1998 rating action, the veteran obtained 
his complete SMRs and submitted them in support of his claim.  
They were added to the record in March 1999.  At his VA 
hearings in December 1999 and again in April 2001, the 
veteran expressed his contentions regarding his CUE claim.  
Primarily, it is contended that VA did not make an adequate 
attempt to obtain his complete SMRs prior to the May 1976 
rating action.  Instead, the agency granted service 
connection for his SFW scar based on the record at that time, 
which did not include many of his SMRs.  The additional SMRs 
that the veteran obtained include a November 1968 X-ray of 
the shoulder which showed that there was a metallic fragment 
in the middle portion of the left arm.

Given the content of these additional records in his file, 
the veteran asserts that, if the RO had seen all of his 
service records in 1976, the adjudicators would not have 
assigned a noncompensable rating pursuant to the diagnostic 
code regarding scars.  Instead, they would have assigned a 
rating using the code regarding muscle and nerve damage, 
which would have resulted in a compensable rating at that 
time, not many years later.  

In an August 2000 Hearing Officer Decision, which accompanied 
the SSOC, the RO increased the service-connected disability 
rating to 20 percent, effective from September 23, 1998.  The 
Hearing Officer noted that the increased rating was assigned 
under DC 5304, and that the disability had previously been 
rated under DC 7805.

Preliminary to addressing the veteran's specific CUE claim, 
the Board would observe in a general way that CUE is a very 
specific and rare kind of error.  It is the kind of error, 
whether of fact or of law, that, when called to the attention 
of later reviewers, actually compels the conclusion, to which 
reasonable minds could not differ, that the result in a given 
adjudication would have been manifestly different but for the 
error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal, and if a decision is not appealed within 
one year, it is final.  38 C.F.R. §§ 20.200, 20.302, 20.1103 
(2000).  A decision of a duly constituted rating agency or 
other agency of original jurisdiction shall be final and 
binding on all VA field offices as to conclusions based upon 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. §§ 5104, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.104(a), 20.1103 (2000).  Previous 
versions of the foregoing law were essentially the same.  See 
38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1975).

In the present case, there is no dispute that the veteran was 
notified of the RO's May 1976 rating decision.  Inasmuch as 
he did not appeal, that decision became final.  By statute, 
an RO rating decision that has become final generally may not 
be reversed or amended in the absence of clear and 
unmistakable error.  See 38 U.S.C.A. § 5109A.  

The regulations provide that previous determinations on which 
an action was predicated, including decisions of service 
connection and degree of disability, will be accepted as 
correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).

The Court of Appeals for Veterans Claims has propounded a 
three-pronged test to determine whether clear and 
unmistakable error is present in a prior determination: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was clear 
and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).  See also Bustos v. West, 179 F.3d 1378 (Fed. 
Cir.) (expressly adopting the "manifestly changed the 
outcome" language in Russell, supra), cert. denied, 120 S. 
Ct. 405 (1999).

With the foregoing in mind, then, we address the veteran's 
above-cited allegation of CUE relative to the May 1976 rating 
decision, i.e., that he should, in addition to his scarring, 
have also been rated for neurological and muscle injuries but 
was not because all of his SMRs were not obtained by VA at 
that time.  In this regard, the Board must observe that the 
report of April 1974 VA examination was thorough, in that the 
examiner noted the veteran's complaints, and examined the 
left shoulder scar site in detail, as well as the shoulder 
itself, as noted by the fact that she indicated that the 
veteran had full range of motion of his left shoulder, 
without apparent pain.  The examiner also noted that the 
veteran's complaints of pain were intermittent in nature.  
Focusing upon the totality of the evidence which had then 
been obtained, and which was available for the examiner and 
the RO to review at the time of the original rating decision, 
we can only conclude that the RO properly rated the veteran's 
service-connected disability of the left shoulder in 1976 
pursuant to the DC pertaining to scars.  This is so because 
no other significant residuals were indicated upon 
contemporaneous examination at the time, nor did other 
contemporaneous records, or the veteran's contemporaneous 
complaints, indicate a higher level of disability associated 
with the shrapnel wound.  

With respect to the veteran's assertions that the RO was 
unaware that there was a retained shell fragment in his left 
shoulder (a fact which would have been known if his SMRs had 
been obtained), resulting in his being improperly rated, the 
Board stresses the more salient consideration that the 
selection of a DC in a given case by a rating board, or, on 
appeal, by this Board, is a matter "entitled to deference."  
See Bierman v. Brown, 6 Vet. App. 125, 131 (1994); Butts v. 
Brown, 5 Vet. App. 532 (1993) (en banc).  Of course, the 
rationale for selecting a specific diagnostic code must be 
explained.  Lendenmann v. Principi, 3 Vet. App. 345 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In this case, the RO noted, in its May 1976 rating decision, 
that the service medical records were incomplete, but that 
residuals of a "gunshot" wound (the veteran has correctly 
observed that his actual wound was a shrapnel, or shell 
fragment wound) to the back (i.e., the posterior aspect of 
the shoulder) had been noted in a routine examination, and 
that the separation report documented the award of the Purple 
Heart.  The RO also described the April 1976 VA medical 
examination, and, based upon the findings therein, selected 
DC 7805 to rate the veteran's left shoulder wound residuals.  

While such selection might be set aside if it is found to 
have been "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with law", see Butts, supra, at 
538-39, the veteran has not demonstrated the same.  Indeed, 
with respect to the selection of a given DC, it is not 
"arbitrary and capricious" (let alone CUE) if there is 
merely a rational connection between the facts found and the 
code selection made.  See Bierman, supra, at 131.  The latter 
standard is easily satisfied in the case at bar, since in 
fact the only significant residual seen upon VA examination 
in 1976 was the resulting left shoulder SFW scar.

To the extent that the veteran's allegation of error 
comprises an inherent assumption that he would have received 
a compensable rating pursuant to another DC if all of his 
SMRs had been considered at the time, in that his retained 
fragment would have been noted, the Board points out that, 
even if it had been known at the time that such a retained 
fragment existed, it is by no means certain that he would 
have received a compensable rating under another DC, in that 
he demonstrated no muscle or neurological residuals at the 
time.  Nevertheless, even if he is correct (and, in 
hindsight, he may well be correct) that a higher rating would 
have ensued with all the SMRs present, the fact is that they 
were not.  We agree that it is unfortunate, but, under the 
law, it does not infect the May 1976 rating decision with 
CUE.

A failure in effectuation of the duty to assist a veteran in 
gathering pertinent records is always regrettable, especially 
in retrospect, but it is not clear and unmistakable error.  
38 C.F.R. § 20.1403(d).  The Court has held, in Caffrey v. 
Brown, 6 Vet.App. 377, 383-84 (1994), that "VA's breach of 
the duty to assist cannot form a basis for a claim of CUE as 
such breach creates only an incomplete rather than an 
incorrect record."  Therefore, the Board may not make a 
finding of CUE on the basis suggested by the veteran.

In light of the reasoning advanced above, bearing on the 
allegations of clear and unmistakable error asserted with 
respect to the May 1976 rating decision, which evaluated the 
veteran's SFW on the basis of scarring instead of nerve or 
muscle damage, and since the law rather than the evidence is 
dispositive of the resolution of this aspect of the denial, 
the claim of whether such rating decision involved CUE is 
without legal merit and is, therefore, denied.  See Sabonis, 
supra.


ORDER

The May 1976 rating decision, which rated the veteran's SFW 
of the left shoulder on the basis of scarring instead of 
nerve or muscle damage, did not involve CUE.  


REMAND

Initially, it is again noted that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 Public Law No. 106-475, which must be applied to all 
pending cases and appeals.  In pertinent part, the statute 
redefines VA's duty to assist under the new 38 U.S.C.A. § 
5103A(a) through (d), including the provision of a medical 
examination, unless "no reasonable possibility exists that 
such assistance will aid in the establishment of 
entitlement."

As to the veteran's claim for a rating in excess of 20 
percent for service-connected status post SFW of the left 
shoulder, the Board makes several observations.  First, under 
Diagnostic Code 5304 as applicable to the nondominant 
shoulder, the maximum rating assignable under the rating 
schedule is 20 percent, which denotes a severe level of 
disability.  Second, the most recent clinical findings 
regarding the left shoulder are provided by a January 2000 
examination report.  This report reflects complaints of left 
shoulder pain, weakness, stiffness, heat, instability, giving 
away, locking, fatigability, and lack of endurance.  The 
veteran reported periods of flare-ups.  The examiner noted, 
however, that there was no objective evidence of painful 
motion, edema, effusion, instability, weakness, tenderness, 
redness, heat, or abnormal left shoulder movement.  Range of 
motion testing showed only minimal limitation.  The diagnosis 
was shrapnel wound of the left shoulder with resultant 
degenerative joint disease (DJD) and loss of function due to 
pain.  Third, there does not appear to have been any X-ray, 
MRI (magnetic resonance imaging), or other objective test 
result to support the diagnosis of DJD in the shoulder at 
that time.  Fourth, an X-ray report by Healthsouth in July 
1999 indicated the presence of a metallic fragment in the 
left humeral region, but did not mention DJD in the shoulder.

At a personal hearing in April 2001, the veteran testified 
that his left shoulder condition was worsening.  He believed 
that an of his left shoulder should be accomplished to show 
each of the muscles that were injured in his left shoulder.  
We further note that the veteran has gone to considerable 
trouble to research medical texts and databases describing 
the anatomical characteristics of the shoulder, and to 
attempt to recreate the track of the missile which penetrated 
his shoulder area when he was wounded in Vietnam.

Neither the veteran nor the Board is competent to determine 
whether an MRI or other test is required to achieve an 
accurate diagnosis of his shoulder disability.  Nor is the 
veteran or the Board qualified to render medical conclusions 
based upon generic anatomical knowledge or a layperson's 
assessment of a missile wound.  However, we must address any 
apparent inconsistency between reported findings and 
diagnoses.  Moreover, while we have noted that the veteran's 
shoulder is currently evaluated at the highest schedular 
rating under DC 5304, it does not appear that the RO has 
given consideration to whether the veteran is shown to have 
separate and distinct manifestations from the same injury, 
which would permit rating under several diagnostic codes.  
See Esteban v. Brown, 6 Vet.App. 259, 261-62 (1994).  Also, 
38 C.F.R. § 3.321(b)(1) provides that, where the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
then an extraschedular evaluation will be assigned.

Of significance in the present matter is language in the VCAA 
which provides, in pertinent part:

MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. --
(1) In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary . . . shall include providing a medical 
examination or obtaining a medical opinion when 
such an examination or opinion is necessary to 
make a decision on the claim. 

VCAA § 3(a), 114 Stat. 2096, 2097-98 (now codified as amended 
at 38 U.S.C.A. § 5103A(f)).  

In order to ensure full and specific clinical findings 
regarding the veteran's left shoulder, and the application of 
all potentially pertinent law and regulations, the Board will 
remand this issue for additional evidentiary development.  
Thus, the case is REMANDED to the RO for the following 
action:  

1.  The RO should review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied. 

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all health 
care providers, VA or private, inpatient or 
outpatient, who may possess additional 
records of treatment pertinent to his claim 
that are not already of record.  After 
securing any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of these treatment records identified 
by the veteran.  

3.  The RO should arrange for orthopedic and 
neurologic examination of the veteran, to 
determine the nature, extent, and disabling 
manifestations of his service-connected 
status post SFW of the left shoulder.  The 
claims folder, to include this Remand, must 
be made available to any examiner for review 
in conjunction with the examination.  All 
necessary and appropriate diagnostic tests 
and procedures should be conducted, including 
electrodiagnostic testing and an MRI, if 
indicated.  The examination(s) should 
identify any muscle groups and/or nerves 
involved in the service-connected wound 
residuals, and specifically address matters 
of weakened movement, excess fatigability, 
incoordination, and loss of function due to 
pain on use or during flare-ups, as provided 
by 38 C.F.R. Part 4, §§ 4.40, 4.45, and 4.49.  
The examiner(s) should be asked to state an 
opinion, with complete rationale, as to the 
impact of the veteran's service-connected 
left shoulder disorder upon his 
employability. 

4.  Following completion of the foregoing, 
the RO should review the claims folder and 
ensure that all of the requested development 
actions have been conducted and completed in 
full, and that any examiner(s) has 
affirmatively indicated that reviewed the 
veteran's claims folder was accomplished.  If 
musculoskeletal disability and neurologic 
disability are both shown to be present, 
consideration should be given to the 
assignment of separate ratings for the 
musculoskeletal and the neurological 
symptomatology.  If any development is 
incomplete, including if the requested 
examinations do not include all test reports, 
special studies or opinions requested, 
appropriate corrective action should be 
implemented prior to returning the case to 
the Board.

5.  Thereafter, the RO should undertake any 
other indicated development and readjudicate 
the issue of entitlement to a rating in 
excess of 20 percent for the veteran's 
service-connected status post SFW of the left 
shoulder, including consideration under 38 
C.F.R. § 3.321(2)(1).  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a SSOC, including all applicable law and regulations, 
and the appellant and his representative should be provided 
an opportunity to respond.  The appellant should be advised 
of the requirements to initiate and perfect an appeal on any 
issue addressed in the SSOC which is not currently on appeal.  
The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this claim. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 



